Citation Nr: 0409389	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-04 915A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate 
cancer, status post prostatectomy, claimed as a result 
of exposure to ionizing radiation.

2.  Entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to 
February 1961.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In November 1997, the 
RO denied entitlement to service connection for 
prostate cancer due to radiation exposure and 
entitlement to a total disability rating based on 
individual unemployability.  In September 2002, the RO 
denied entitlement to service connection for PTSD.

In January 2001, the veteran appeared at the Nashville 
RO and testified before a Veterans Law Judge.  A 
transcript of that hearing is of record.  In November 
2003, the veteran appeared at the Nashville RO and 
testified before a Veterans Law Judge who did not 
conduct the first hearing.  A transcript of that 
hearing is also of record.  As more than one Veterans 
Law Judge has now reviewed the case, a panel decision 
is necessary.

VA's duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a Board decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also 
Douglas v. Derwinski, 2 Vet. App. 435 (1992).  In a VA 
Form 9, Appeal to Board of Veterans' Appeals, received 
in April 1998, the veteran indicated he was suffering 
from radiation sickness, nerve damage, dental 
problems, and various other medical problems, all of 
which he attributed to exposure to ionizing radiation 
in service.  As these issues have not been 
adjudicated, they are referred to the RO for 
appropriate action.

In June 1994, the RO denied entitlement to service 
connection for multiple joint pain, and that decision 
is final.  In the April 1998 VA Form 9, the veteran 
also listed joint pain as a problem arising from 
ionizing radiation exposure in service.  The Board has 
construed this as an attempt to reopen the joint pain 
claim denied in June 1994.  In February 1995, the RO 
denied entitlement to service connection for lipoma on 
the right calf, and that decision is final.  The 
veteran is not currently represented, but in a July 
1996 letter, his accredited representative at that 
time requested that the issue of entitlement to 
service connection for lipoma of the right calf be 
placed in appellate status.  The Board has construed 
this as an attempt to reopen the lipoma claim denied 
in February 1995.  As these issues have not been 
adjudicated, they too are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
prostate cancer, claimed as due to exposure to 
ionizing radiation, and entitlement to a TDIU, were 
initially before the Board in June 2001, at which time 
the prostate cancer claim was remanded for 
development, and the TDIU claim was deferred.  The 
Board remanded the prostate cancer claim in November 
2002 and again in May 2003 for additional development 
and due process concerns.  The case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The competent evidence shows the veteran was not 
exposed to ionizing radiation in service, and prostate 
cancer is not otherwise related to active service.

3.  The veteran has not provided a verifiable in-
service stressor to support a diagnosis of PTSD.

4.  The veteran does not have a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Prostate cancer was not directly or presumptively 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2003).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  There is no legal entitlement to a TDIU in the 
absence of a service-connected disability.  38 C.F.R. 
§§ 3.341, 4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development 
of facts pertinent to his claims.  On November 9, 
2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the 
claim for benefits and must indicate which portion of 
that information and evidence the claimant must 
provide and which portion VA will attempt to obtain 
for the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of 
July 2001, February 2002 and November 2002 development 
letters.  

The July 2001 development letters informed the veteran 
about the information and evidence not of record that 
was necessary to substantiate the claim; information 
and evidence that VA would seek to obtain on his 
behalf; and information or evidence that he was 
expected to provide.  A subsequent letter of February 
2002 again informed the veteran about the information 
necessary to substantiate his claim for service 
connection for PTSD.  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) stated that 
§ 3.159(b)(1), explicitly, and § 5103(a), implicitly, 
require that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding 
on VA.  Further, section 5103(a) does not require VA 
to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the 
claim.  VAOPGCPREC 1-04.  In any event, in a November 
2002 letter the RO advised the veteran that he needed 
to submit any additional evidence that might bear upon 
his claim for service connection for prostate cancer 
due to ionizing radiation exposure; this implicitly 
includes any evidence in his possession.

The July 2001 PTSD development letter was issued prior 
to the RO's February 2002 decision denying the PTSD 
claim, but this is also a case in which the initial 
unfavorable decision on the issue of prostate cancer 
was made in 1997, well before the date the VCAA was 
enacted.  Therefore, adequate notice to the veteran, 
as required by 38 U.S.C. § 5103(a), was not provided 
on this issue until after the initial unfavorable 
decision by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261 (b)(2) (West 2002).  As a claim based on 
ionizing radiation, the veteran was informed by the RO 
on numerous occasions of what was required to 
substantiate such a claim, and his submissions to VA 
demonstrated his actual knowledge of the information 
and evidence necessary to support his claim; he has 
repeatedly indicated that all pertinent, outstanding 
evidence is classified material not in his possession.  
This is a case in which the Board has already remanded 
the matter for compliance with the VCAA duty to notify 
and assist provisions.  Accordingly, under the facts 
of this case, "the record has been fully developed," 
and "it is difficult to discern what additional 
guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 
1359 (Fed. Cir. 2004).  

Additionally, the development letters sent to the 
veteran in July 2001 properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs 
(PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  Even though the letters requested a response 
within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  An amendment to the VCAA was 
recently enacted clarifying that the one-year period 
within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  After 
multiple requests to the National Personnel Records 
Center (NPRC), the available service medical and 
personnel records are in the claims file.  
Additionally, his identified post-service VA and non-
VA records have all been associated with the claims 
file, with the exception of those that have been 
established as unobtainable or immaterial to the 
present claims.

The record shows that the veteran is in receipt of 
Social Security Administration (SSA) supplemental 
security income (SSI) benefits by virtue of 
disability, but the record including his January 2001 
testimony (Transcript, p. 14) also shows that his SSA 
claim and subsequent SSI award were based on 
orthopedic disabilities and thus are not pertinent to 
the pending claims.  The veteran intimated at his 
November 2003 hearing (Transcript, p. 12) that former 
treating physician Dr. Cox believed the veteran's 
radiation exposure factored into his disabilities, but 
the record (see response on VA letter to Dr. Cox dated 
in March 1994) shows Dr. Cox died in May 1993 and only 
maintained records for 10 years.  A July 1974 
statement from Dr. Cox is of record.

The veteran's prostate cancer claim has been in 
appellate status since 1998, and much of the delay in 
resolving this claim involved VA attempts to obtain 
classified military documents pertaining to the 
veteran's level of exposure to ionizing radiation.  An 
October 2001 letter from the Office of the Chief of 
Naval Operations (OCNO) states it was unsuccessful in 
obtaining further information and records pertaining 
to the veteran's time on the USS Saratoga, despite 
searches at the Naval Dosimetry Center, the NPRC, the 
Bureau of Medicine and Surgery, all OCNO offices, and 
the Naval Sea Systems Command.  

According to a February 2003 report of contact with 
the OCNO, executed by a VA military records 
specialist, the veteran's service records from the USS 
Saratoga, where he claims he was exposed to ionizing 
radiation, remain classified.  The OCNO added that 
they confirmed the veteran did not wear a radiation 
badge, and therefore, there can be no evidence from 
badge readings.  The OCNO stated it was contacting its 
Navy Intelligence Office to see what information, if 
any, can be released from the program files of the USS 
Saratoga.  The OCNO noted, however, that they did not 
know how long it would take for them to recover any 
information, if any at all.  In September 2003, the 
veteran indicated that he was awaiting a response from 
the OCNO and requested a 60-day period to submit 
additional evidence.  As of this date, there has been 
no additional evidence from the OCNO.      

No further development of the prostate cancer claim is 
required under 38 C.F.R. § 3.311.  See generally, M21-
1, Part III, Chapter 5.12.  As evidenced by the Board 
remands of record and resulting RO actions, the case 
has been fully developed with due consideration of the 
type of claimed ionizing radiation exposure in this 
case and the corresponding requirements found at 
38 C.F.R. § 3.311.  The Court has held that where the 
dose estimate shows that the veteran was exposed to no 
ionizing radiation, "further development" under 
§ 3.311 is not required, i.e., VA is not required to 
forward the claim for consideration by the Under 
Secretary for Benefits (USB). Wandel v. West, 11 Vet. 
App. 200 (1998).  Here, the veteran's estimated 
radiation dose is 0.000 rem.  VA therefore developed 
the claim beyond the regulatory requirements, as all 
pertinent records were forwarded by the USB to the 
Under Secretary of Health (USH) for further review.  
See Hilkert v. West, 12 Vet. App. 149, 150 (1999); 
Stone v. Gober, 14 Vet. App. 116, 120 (2000).

The National Research Council (NRC) published a report 
on May 8, 2003 that found the methods used by the 
Defense Threat Reduction Agency (DRTA) to calculate 
reconstructed dose estimates required under 38 C.F.R. 
§3.311 are generally valid but that the methodology 
used to calculate upper-bound doses for both external 
and inhaled exposures often underestimated exposure 
and was highly uncertain.  Reconstructed dose 
estimates provided by DTRA that do not clearly 
indicate they were calculated using the revised 
methodology as a result of the NRC report should be 
returned to DTRA for a new estimate. VBA Fast Letter 
03-31.  Recalculating the dose estimate in this case 
is unnecessary.  As this is a case in which the 
veteran's claimed radiation exposure does not involve 
atmospheric nuclear testing or the occupation of 
Hiroshima or Nagasaki, it is beyond the scope of the 
Nuclear Test Personnel Review Program and thus beyond 
the purview of the DTRA.  See 38 C.F.R. § 3.311(a)(2) 
(2003).

With respect to the PTSD claim, the RO has requested 
on several occasions that the veteran identify his 
claimed stressful event(s) that caused his PTSD.  He 
has repeatedly refused to provide specific information 
that would assist in verifying his claimed stressful 
event.  Furthermore, aside from stating that he 
averted an accident of some kind, he has not explained 
what transpired.  The veteran asserts that he cannot 
provide any details because such information is 
classified.  Notwithstanding the possibility that such 
information is indeed classified, the fact remains 
that there is no information or evidence warranting 
further stressor development, and this is not a case 
in which the veteran's statements alone are sufficient 
to establish the actual occurrence of a stressor, as 
discussed in the following section of this decision.

Assistance shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The lack of a 
verified stressor, upon which a competent and 
probative diagnosis of PTSD can be rendered, obviates 
the need for a VA PTSD examination or opinion. The 
denial herein is based on the failure of the veteran 
to meet the other, non-medical element of a PTSD 
claim.  "The duty to assist in the development and 
adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a 
veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

With respect to prostate cancer first diagnosed many 
years after service, there is no competent evidence 
indicating that the claimed disability or its symptoms 
may be associated with an established event, injury, 
or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4)(C); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
record includes the report of an April 1997 radiation 
examination/questionnaire.

Regarding the TDIU claim, no reasonable possibility 
exists that further assistance would aid in the 
substantiation of that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  The essential 
facts for that issue are not in dispute; the case 
rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Therefore, no further action on the TDIU 
claim is required.

The duty to notify and assist has clearly been met in 
this case, and remand for additional development would 
only would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
In particular, the prostate cancer claim has been in 
appellate status for approximately six years, during 
which the Board has remanded the matter three times 
for development and due process concerns.  The record 
demonstrates the veteran desires a resolution to this 
case as soon as possible.  With the aid of 
congressional interest, he has sought to expedite his 
claims, and, prompted by the veteran's motion, the 
case has been advanced on the docket.  On several 
occasions, he has indicated that he has nothing 
further to submit.  See, e.g.,VA Forms 21-4138, 
Statements in Support of Claim, received in December 
1999 and May 2002.  

II.  Service connection

Service connection means that the facts, shown by 
evidence, establish that a particular injury or 
disease resulting in disability was incurred in the 
line of duty in the active military service or, if 
pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection there 
must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence 
that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable 
to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  

In determining whether service connection is warranted 
for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A.  Prostate cancer

The medical evidence shows the veteran underwent 
radical retropubic prostatectomy in December 1994 to 
treat a preoperative diagnosis of prostate cancer.  
Follow-up treatment at Vanderbilt University's 
oncology department and the VA Hospital in Nashville 
show the veteran's prostate cancer is recurrent.  He 
served during peacetime, from April 8, 1957, to 
February 10, 1961.  See 38 C.F.R. § 3.2 (2003).  He 
contends that, as a nuclear weapons technician aboard 
the USS Saratoga in 1958, he handled nuclear warheads, 
which exposed him to ionizing radiation.  He claims 
that his exposure to ionizing radiation caused his 
prostate cancer.    

Service connection for disability that is claimed to 
be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain types of cancer that are 
presumptively service connected specific to radiation-
exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was 
otherwise incurred during active service, including as 
a result of exposure to radiation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes 
section 3.309(d)(1) provides that the diseases listed 
in paragraph (d)(2) of this section shall be service-
connected if they become manifest in a radiation-
exposed veteran.  The provisions of section 3.309(d) 
limit the diseases subject to presumptive service 
connection to those specified in section 3.309(d)(2).  
According to the introductory material set forth in 
the Federal Register, the list of diseases which may 
be presumed to have been caused by radiation exposure 
was carefully created based upon scientific data 
obtained from the Veterans Advisory Committee on 
Environmental Hazards, the President's Advisory 
Committee on Human Radiation Experiments.  58 Fed. 
Reg. 16358 (March 26, 1993); 67 Fed. Reg. 3612 
(January 25, 2002).  The list of these diseases is a 
long one, but it does not include prostate cancer.   

Additionally, for purposes of section 3.309(d), a 
radiation-exposed veteran is defined as a veteran who 
while serving on active duty participated in a 
radiation-risk activity.  A radiation-risk activity is 
defined very specifically as presence or participation 
in an event involving the detonation of a nuclear 
device.  In pertinent part, a radiation-risk activity 
during the time when the veteran served on active duty 
is defined as 1) onsite participation in a test 
involving the atmospheric detonation of a nuclear 
device, 2) the occupation of Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945 
and ending on July 1, 1946, or 3) internment as a 
prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, during the 
period beginning on August 6, 1945 and ending on July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The veteran 
neither contends nor does the evidence reflect 
participation in the above radiation-risk activities.

As to the second method, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  
The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure 
for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  As previously 
discussed, VA's duty to assist in this regard has been 
satisfied.

The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  Prostate cancer 
developing more than five years after the radiation 
exposure is considered a radiogenic disease under this 
provision.

In 38 C.F.R. § 3.311(b), adjudicators are instructed 
to perform an initial review of such claims.  When it 
is determined that 1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation 
of Hiroshima or Nagasaki, Japan, from September 1945 
until July 1946, or other activities as claimed; 2) 
the veteran subsequently develops a radiogenic 
disease; 3) which first became manifest five years or 
more after exposure; the claim must be referred to the 
VA Under Secretary for Benefits for further 
consideration prior to adjudication.  If any of these 
three requirements are not met, it shall not be 
determined that a disease has resulted from exposure 
to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

Although the veteran has developed the radiogenic 
disease of prostate cancer, more than five years after 
his service, thus fulfilling the second and third of 
these regulatory criteria, he does not meet the first 
of the three requirements set forth in 38 C.F.R. 
§ 3.311(b).  That is, he was not exposed to ionizing 
radiation in service.  Assuming the veteran served and 
performed the duties in service he claims, to include 
the handling of nuclear warheads on the USS Saratoga, 
the competent evidence fails to document objective 
evidence of exposure.  The record contains a DD Form 
1141, Record of Exposure to Ionizing Radiation, for 
October 1960, which reflects an accumulated total dose 
of 0.000 rem.  Despite significant efforts to obtain 
additional service records, this is the only DD Form 
1141 in the claims file and the only evidence 
documenting the veteran's level of radiation exposure.  
As the limited evidence on point shows an undetected 
level of radiation exposure, in August 2003 the USH 
properly returned the case to the USB without 
providing a medical opinion.  See Wandel v. West, 11 
Vet. App. 200 (1998).  In other words, without 
competent evidence of ionizing radiation exposure, the 
issue of its potential relationship to prostate cancer 
need not be addressed.

The claims file contains the results of various 
research studies discussing service personnel exposure 
to ionizing radiation, research primarily conducted by 
the U.S. government.  While these reports, as treatise 
evidence, show a general increase in certain diseases 
among veterans exposed to ionizing radiation, this 
evidence does not specifically address the veteran's 
claim and thus lacks any significant probative value.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Moreover, analysis of such evidence is premature, as 
it presumes ionizing radiation exposure.  To the 
extent the research studies addressed exposure levels, 
the evidence is against the claim because the findings 
tend to suggest that military personnel in the 
veteran's field likely had limited radiation exposure 
and that poor records were kept of any such exposure.  
Reports of October 1996 and March 2001 from the Navy 
Bureau of Medicine and Surgery further support the 
likelihood of little, if any radiation exposure for 
nuclear weapons handlers.

Lastly, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was 
otherwise incurred during active service, including as 
a result of exposure to radiation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran testified in January 2001 that his 
radiation symptoms began in service.  (Transcript, pp. 
3-4).  In January 1999, he told a VA treating 
physician that he's had "radiation sickness" since 
May 1959.  Neither the veteran nor the Board is 
competent to supplement the record with 
unsubstantiated medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed 
to know the requirements applicable to their practice 
and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Here, the veteran's statements that radiation 
symptomatology began in service are inconsistent with 
the service medical records, which are absent any 
prostate symptomatology and reflect no chronic 
genitourinary pathology.  The sick call treatment 
records document a number of minor, unrelated 
complaints, such as treatment for rash and ingrown 
toenail.  In March 1958, the veteran was treated for 
acute urethritis due to gonococcus, but it resolved 
without further incident.  The February 1961 
separation examination report shows no clinical 
abnormalities were found on examination.

The veteran also testified in January 2001 that his 
radiation sickness continued after service and that he 
was treated for it in 1966 or 1967.  Further 
testimony, however, established that this was the 
veteran's own medical opinion and not that of trained 
medical personnel.  (Transcript, 
p. 10).  There is no indication of radiation sickness 
in medical records from a private hospital from 1966 
to 1970, and although Dr. Cox's clinical records are 
unavailable, a statement from him dated in July 1974 
indicated treatment since 1970 for orthopedic 
disorders and made no mention of any suspicion of 
radiation exposure or any disability related thereto.  
The medical records indicate his prostate cancer was 
first diagnosed and treated in 1994, many years after 
service.

Although the veteran asserts his prostate cancer is 
clearly related to ionizing radiation exposure in 
service, there is no competent and probative evidence 
showing ionizing radiation as the etiological basis 
for his prostate cancer.  The medical evidence 
contains notations of the history given by him and his 
belief that his prostate cancer is secondary to 
radiation, but these statements are solely 
unsubstantiated medical history provided by the 
veteran; they cannot form the basis for a competent, 
probative medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Notwithstanding the veteran's 
belief, the Board finds no medical opinion linking his 
prostate cancer to exposure to ionizing radiation or 
to any other event or occurrence in service.

The preponderance of the evidence is against the 
veteran's claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.

B.  PTSD

38 C.F.R. § 3.304(f) requires medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), which provides that the diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition 
(DSM-IV) and must be supported by findings on 
examination.  

VA medical records show the veteran has been diagnosed 
and treated for PTSD since at least September 2000.  
Credible supporting evidence of the actual occurrence 
of an in-service stressor, however, cannot consist 
solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

At the May 2003 hearing, the veteran testified that 
aboard ship in December 1959, he, 

"stopped a severe accident that saved 5,000 to 
6,000 sailors' lives, probably six to eight 
capital ships and three to four submarines, also 
the Secretary of State and the Commander in 
Chief, President Eisenhower, and their entourage.  
I saved them all by an act of keeping a nuclear 
accident from happening...it's classified.  I 
really don't want to go into it any farther than 
that."  (Transcript, p. 6).

The veteran did not engage in combat with the enemy 
and is thus not entitled to the presumptions under 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
He served during peacetime, and he alleges that his 
stressful event is related to a potential accident 
aboard ship, not combat.

The service records do not show that the veteran 
assisted in averting a nuclear accident during his 
period of active duty.  Therefore, the Board must 
consider whether there is sufficient evidence to 
warrant further development of the claim to verify the 
claimed stressor.  

To be researched, incidents must have been reported 
and documented at the time of occurrence, and the 
veteran must provide adequate information as to the 
who, what, where and when of each stressor.  See 
generally, M21-1, Part III, Chapter 5.14.

The veteran filed his PTSD service connection claim in 
April 2001.  In its July 2001 development letter to 
the veteran, the RO requested he provide evidence of 
an in-service stressor.  He responded in a VA Form 21-
4138, Statement in Support of Claim, received in July 
2001, that he could not provide the necessary 
information to substantiate his claim because the 
information remains classified.  In February 2002, the 
veteran submitted his response to a PTSD 
questionnaire, in which he indicated the description 
of the stressful event, as well as the names of people 
involved in the incident, remain classified.  In 
addition to the veteran's unwillingness to provide any 
details of the claimed stressor, he has also not 
clarified the exact nature of the accident he assisted 
in averting.  Accordingly, the information provided is 
insufficient to attempt verification.

A review of the evidentiary record thus reveals that 
the medical diagnoses of PTSD are attributed to the 
veteran's own vague account of an in-service stressor 
undocumented in the available service records.  The 
Board is not bound to accept medical opinions, which 
are based on history supplied by the veteran where 
that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  Moreover, the Board is not 
required to accept a physician's diagnosis "[j]ust 
because a physician or other health care professional 
accepted the appellant's description of his [wartime] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 
77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  For these reasons, the Board accords 
no probative weight to the diagnoses of PTSD in this 
case.

As there is no recognizable stressor, the Board does 
not reach the questions of whether the event claimed 
by the veteran was sufficient to constitute a stressor 
for purposes of causing PTSD, or whether the remaining 
elements required to support the diagnosis of PTSD 
have been met, both matters that require competent 
medical opinions and expertise.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).

In summary, the veteran is not a combat veteran 
warranting presumption of in-service stressors, and 
there is no credible supporting evidence that the 
claimed in-service stressor actually occurred.  The 
preponderance of the evidence is against the veteran's 
claim for service connection for PTSD because there is 
no probative diagnosis of PTSD shown to be related to 
a recognized military stressor.

III.  TDIU

"Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of 
the rating agency, unable to follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  38 C.F.R. § 4.16(a) (2003) (emphasis 
added); see also 38 C.F.R. § 3.341(a) (2003).  In the 
present case, the veteran does not have a service-
connected disability.  Therefore, he is not eligible 
for a TDIU rating.

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the claim for a TDIU rating must 
be denied.









                                                     
(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for prostate cancer, 
status post prostatectomy, claimed as a result of 
exposure to ionizing radiation, is denied.

Entitlement to service connection for post-traumatic 
stress disorder is denied.

Entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability is denied.



			
          BETTINA S. CALLAWAY		  WAYNE M. BRAEUER
Veterans Law Judge,                                  
Veterans Law Judge,
Board of Veterans' Appeals                       Board 
of Veterans' Appeals

	

	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



